DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolaway et al. (U.S. Patent Application Publication 2013/0277561) in view of Levy et al. (U.S. Patent 7,898,852).
Regarding claims 1-16, Woolaway et al. disclose (Fig. 5) a method and a pixel comprising: a photodiode (560); an integration capacitor (566) arranged to receive a photo current from the photodiode and to store charge developed from the photo current; and an injection transistor (564) disposed between the photodiode and the integration capacitor that controls flow of the photo current from the photodiode to the integration capacitor, the injection transistor having a gate, a source electrically coupled to the photodiode at a first node, and a drain electrically coupled to the integration capacitor.  Woolaway et al. further disclose (410, 420) retaining the bias voltage and reset switch (568) as claimed.  Woolaway et al. do not disclose the transistor being a SONOS FET.  Levy et al. teach (col. 1, lines 20-35) a SONOS FET used as a memory device to retain a voltage, wherein the gate is set to a SONOS gate voltage to control a voltage at a first node.  Levy et al. further teach (col. 5, lines 55-60) a silicon nitride layer as claimed. Thus, it would have been obvious to a person of ordinary skill in the art 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH LUU/Primary Examiner, Art Unit 2878